Title: To John Adams from Christopher McPherson, 21 February 1800
From: McPherson, Christopher
To: Adams, John




Sir
Philadelphia Vine Street No 163 Friday the 21st of February 1800

On this day three Weeks ago I did myself the Honor of writing a letter to Your Excellency, Covering an Address to His Excellency the President of the U.S. and the Honorable the Senate of the Same; which letter I handed to a Servant in waiting within the door of Your Palace.—
It being actually Necessary for me to know, positively, before the 22d. of this Month, if that letter is gone safe to hand—hath induced me to take the present liberty—And I cherish the flattering hope, my greatly Honored Sir, that your goodness will graciously gratify my Wish on this Occasion.—
With Considerations of the highest Respect & Esteem /  I am Sir /  Your Mo. Obedt. & very Hble Servant

Christ: McPherson